Van Ness, J.
Parol evidence of the contents of papers *58may be given, where they do not form the foundation of . the cause, but merely relate to some collateral fact. (2)
S. Jones, for the plaintiff.
P. W. Radcliff, for the defendants.

 In Southwick v. Stevens, for a libel, (10 Johns. 443,) .the judge at mm prius, allowed the plaintiff to proye, by parol, the averment in his declaration, “ that he was state printer, and president of the Mechanic’s and Farmer’s Bank.” And the admissibility of this evidence having been made a point on a motion for a new trial, the court decided that parol proof was admissible. That those facts were only inducement, and introduced as collateral matter, and not as matter in issue, and that the practice is not to require such strict technical proof of collateral facts, as if they were facts in issue. That it is every day’s practice, to give parol proof in such cases of matters of fact, susceptible even of proof of the most solemn kind. Vide post, People v. Gilbert, 191.